VILLANTI, Judge.
Letroy D. Mosley appeals the revocation of his probation and the resulting sentences of ten years in prison for burglary of an occupied dwelling and five years in prison for possession of burglary tools.1 We affirm the revocation of Mosley’s probation without further comment. However, we reverse Mosley’s sentences and remand for the trial court to resentence him as a youthful offender. See Lee v. State, 67 So.3d 1199, 1202 (Fla. 2d DCA 2011) (“ ‘Once a circuit court has imposed a youthful offender sentence, it must continue that status upon resentencing after a violation of probation or community control.’ ” (quoting Blacker v. State, 49 So.3d 785, 788 (Fla. 4th DCA 2010))); see also State v. Arnette, 604 So.2d 482, 484 (Fla.1992) (“Unless the legislature clearly states otherwise, youthful offenders maintain youthful offender status even when they violate a condition of community control.”). As we did in Lee, we note that on remand the trial court may impose the same terms of imprisonment if it chooses, but it must maintain Mosley’s youthful offender status.
Affirmed in part, reversed in part, and remanded for further proceedings.
ALTENBERND and MORRIS, JJ., Concur.

. These underlying offenses occurred on March 2, 2008.